DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.

Allowable Subject Matter
Claims 1-13 are allowed.

Response to Affidavit or Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 05/21/2021 is sufficient to overcome the rejection of claims 1-11 and 13 based upon a) WO 2018/034320 A1 of Kurasawa via its US English Equivalent US 2019/0001443 A1 (US’443) under 35 U.S.C. 103 and b) U.S. Patent No. US 10717158 B2 of Saito on the ground of non-statutory double patenting.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims, namely independent claims 1 and 3 require a solder alloy having a closed composition (consisting of) of constituent elements and ranges and further require that the composition satisfies relationship (1):                         
                            2.93
                             
                            ≤
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    G
                                                    e
                                                
                                                
                                                    S
                                                    n
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    B
                                                    i
                                                
                                                
                                                    G
                                                    e
                                                
                                            
                                        
                                    
                                
                            
                             
                            ×
                            
                                
                                    
                                        
                                            B
                                            i
                                        
                                        
                                            S
                                            n
                                        
                                    
                                
                            
                        
                    .
The prior art of record, WO 2018/034320 A1 of Kurasawa via its US English Equivalent US 2019/0001443 A1 (US’443), requires Fe: 0.02 – 0.1 mass% as an essential component and therefore does not teach of the required limitations of claims 1-12 of a Fe content of 0 – 0.1 mass%. In addition, although instant claim 13 requires 3.2 to 5.5 mass% of Bi, it is noted that the prior art teaches of Bi: 3% or less, which means that the claimed range of Bi is close to the value provided in the prior art. It is noted that Applicant provides data in the declaration to state that 3.2 Bi would yield slightly different properties than 3.0 Bi. Nevertheless, it is noted that the prior art does not recognize relationship (1):                         
                            2.93
                             
                            ≤
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    G
                                                    e
                                                
                                                
                                                    S
                                                    n
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    B
                                                    i
                                                
                                                
                                                    G
                                                    e
                                                
                                            
                                        
                                    
                                
                            
                             
                            ×
                            
                                
                                    
                                        
                                            B
                                            i
                                        
                                        
                                            S
                                            n
                                        
                                    
                                
                            
                        
                     and its importance as claimed in the instant claims. As shown via the examples of the specification, although the values of the constituent elements maybe within the claimed range, it does not necessarily yield an alloy that would have the required properties resultant from abiding by relationship (1). For example, Comparative Examples 3, 10, 11, 12 and 13 show that the once the relationship (1) is not followed, it would result in a solder alloy that would lead to have ones with number of missings would be not equal to zero. 
With respect to the applied prior art US 2016/0056570 A1 of Yoshikawa (US'570), and further in view of JP 2018-001179 A of Arai and its English machine translation (JP'179), as noted in the prior office action, US'570 does not explicitly teach that its alloy contains Ge as claimed in the instant claims while the secondary reference JP'179 teaches Ge in an amount of 0.001% by mass or more and 0.05% by mass or less as part of the solder alloy. However, neither of the prior art recognize relationship (1):                         
                            2.93
                             
                            ≤
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    G
                                                    e
                                                
                                                
                                                    S
                                                    n
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    B
                                                    i
                                                
                                                
                                                    G
                                                    e
                                                
                                            
                                        
                                    
                                
                            
                             
                            ×
                            
                                
                                    
                                        
                                            B
                                            i
                                        
                                        
                                            S
                                            n
                                        
                                    
                                
                            
                        
                     and its 
Therefore, instant claims are distinct over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733